Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement - Withdrawn

	The requirement for restriction is withdrawn based on Applicant’s responsive Remarks.

Claim 1:

    PNG
    media_image1.png
    509
    768
    media_image1.png
    Greyscale



A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN107771237A to CHEN.
	CN107771237A to CHEN (Chen ‘237) describes dispersing together acrylic acid,  acrylamide, and pristine CNT1, wherein the molar ratio of AA/AM is 0.5 – 2.02, e.g., 1:13 or a weight ratio of ~1.0 (1.777 g / 1.8015 g); adding polymerization initiator ammonium persulfate; heating to 60ºC for reaction; multiple water washings; and drying at 60 – 80ºC. .  The intended use of the functionalized CNT is adsorptive removal of dyes from wastewater (p 5, p. 11 “Experiment Example 1”)), including “red … dye.”

Claims 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN107771237A to CHEN interpreted, but not modified by, US 20210251491 to Zharov.
CN107771237A to CHEN (Chen ‘237) describes dispersing together acrylic acid,  acrylamide, and pristine CNT4, wherein the molar ratio of AA/AM is 0.5 – 2.05, e.g., 1:16 
The person having ordinary skill in the art would have at once envisaged a phenol-based dye known as “phenol red”, given Chen ‘237’s description of “red dye” and the very limited number of common red dyes, e.g., Neutral red dye, phenol red dye, and Texas red dye, as shown by US 20210251491 to Zharov at [0133]. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2 is rejected under 35 U.S.C. 103 as being unpatentable over CN107771237A to CHEN (Chen ‘237) as applied to claim 1 above, further in view of CN101693125B to ZHENG.
Chen ‘237 does not describe the relative proportion of CNT in the dispersion.  It would have been obvious to have formulated the dispersion with 0.01 – 20 wt% CNT as suggested by ZHENG (Abstract, p. 29).7

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN107771237A to CHEN (Chen ‘237).  Absent unexpected results, one of skill would have found it obvious to have added either monomer, i.e., AA or AM, first to the dispersed CNT mixture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN107771237A to CHEN (Chen ‘237) as applied to claim 1 above, further in view of US 20160251563 to Stanciu. Chen describes an ammonium persulfate initiator, but substitution of an alkali metal persulfate initiator would have been been obvious in view of Stanciu at [0050]:

    PNG
    media_image3.png
    224
    411
    media_image3.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over CN107771237A to CHEN and US 20210251491 to Zharov, as applied to claim 14, further in view of the following remarks.
	It would have been obvious to have eluted the organic contaminants with a suitable solvent selected without undue experimentation for the purpose of regenerating the exhausted dye adsorbent for subsequent adsorption cycles.. 
	
Claims Not Rejected over Prior Art
Per Claims 3 and 11, although Chen describes using CNTs having a width of 20 – 30 nm and length of 0.5-2 μm, Chen ‘237 does not describe using CNTs having a width of 5-7 nm and length of 50 – 125 μm.
Objection is made to Claims 3, 4, 7, 8, 10, 11, 12, 13, 15, 17, 19, 20 for dependence on a rejected base claim, but would be allowable if presented in independent form.

Art Cited of Interest



CN108559021A describes at Example 1:

    PNG
    media_image4.png
    382
    934
    media_image4.png
    Greyscale

The reference substantially describes the claimed invention, but uses a weight ratio of AA and AM lying outside the claim-recited range of 0.75 – 1.25.

	Chen teaches it was known to introduce functional groups covalently on the surface of carbon nanotubes (CNTs) for the purpose of solubilizing the CNTs in common solvents.  Chen p.330 left column.  Grafting of polymer instead of low molecular weight compounds onto the CNTs by an appropriate method is a possible strategy for the preparation of CNTs with little damage in CNT structure and high solubility in solvent.   Two grafting approaches, i.e., “grafting to” and “grafting from,” are described.  Grafting from techniques include

    PNG
    media_image5.png
    93
    469
    media_image5.png
    Greyscale

Grafted water-soluble polymers, e.g.,  

    PNG
    media_image6.png
    88
    476
    media_image6.png
    Greyscale

are of interest for versatile applications in biology and materials science and have been grafted successfully using the “grafting to” approach.
	Poly(acrylic acid) and its copolymer polystyrene-block-poly(acrylic acid) (PS-b-PAA) was “grafted from” the surface of CNTs using the atom transfer radical polymerization (ATRP) technique resulting in water-soluble CNTs.

	Chen also describes a gamma-radiation grafting approach to preparing water-soluble multiwalled carbon nanotubes MWNT having poly(acrylic acid) functional groups attached to the surface if the MWNTs.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per claim 1 of the reference (p. 3), the CNTs are acid-treated to render them hydrophilic, but this acid treatment does not functionalize them.
        2 See Example 4 at a molar ratio of ~1.95 AA/AM
        3 See, for example, bottom of p.6: 1.7777 g AA / 1.8015 g AM * 71.08 g/mol AM / 72.06 g/mol AA = .0247 mol AA / 0.025 mol AM = ~1 
        4 Per claim 1 of the reference (p. 3), the CNTs are acid-treated to render them hydrophilic, but this acid treatment does not functionalize them.
        5 See Example 4 at a molar ratio of ~1.95 AA/AM
        6 See, for example, bottom of p.6: 1.7777 g AA / 1.8015 g AM * 71.08 g/mol AM / 72.06 g/mol AA = .0247 mol AA / 0.025 mol AM = ~1 
        7 Zheng p 29: 
    PNG
    media_image2.png
    112
    891
    media_image2.png
    Greyscale